PUTNAM, C.J. (Carr, & Gillen, JJ.)
This is an action of contract which was ¡brought in March, 1941, on two promissory notes dated in 1915, and the only question raised by the report is whether the action is barred by the statute of limitations, G. L. (Ter. Ed.) c. 260, sec. 2.
First. The trial judge having expressly found that the defendant had never in writing acknowledged or promised to pay the notes after the statute had run against them, the provisions of sec. 13 have no application, and the judge having *21found for the plaintiff the precise question in whether there was evidence to warrant the finding, which he specifically made, that the defendant, within six years of March, 1940, had made a payment of interest or principal within the meaning of those words as used in sec. 14.
The plaintiff testified that, by agreement, she came in 1937, to live at the defendant’s house at a charge of $7. per week to be credited toward the interest on the notes and that that arrangement lasted until July, 1939, when they separated because of dissention between them. The defendant testified that the plaintiff came to live with her in 1937 at $7. per week for room and board, but denied the existence of any agreement that this sum should be credited on the notes. The trial judge, obviously believing the plaintiff, made a specific finding of fact that the “plaintiff and defendant made an oral agreement by the terms of which defendant agreed to furnish the plaintiff with room and board at the rate of seven dollars per week (and did so for eighty-four or eighty-five weeks) and the plaintiff agreed to apply (and did apply) that sum from week to week as payments on account of said notes; that in this manner the defendant paid and received credit in the sum of five hundred eighty-seven dollars on account of said notes.”
The defendant’s real grievance is that the trial judge found the plaintifFs evidence more credible than that of the defendant, —a matter with which we have no concern.
None of the defendant’s requested rulings which were denied could have been granted. Taylor v. Foster, 132 Mass. 30; Nutter v. Mroezka, 303 Mass. 343.
Report dismissed.